     Case 2:19-cv-02142-WBS-EFB Document 80 Filed 02/26/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   THE UNITED STATES OF AMERICA,            No. 2:19-cv-02142 WBS EFB
13                 Plaintiff,

14        v.                                  ORDER
15   THE STATE OF CALIFORNIA; GAVIN
     C. NEWSOM, in his official
16   capacity as Governor of the
     State of California; THE
17   CALIFORNIA AIR RESOURCES BOARD;
     MARY D. NICHOLS, in her official
18   capacity as Chair of the
     California Air Resources Board
19   and as Vice Chair and a board
     member of the Western Climate
20   Initiative, Inc.; WESTERN
     CLIMATE INITIATIVE, INC.; JARED
21   BLUMENFELD, in his official
     capacity as Secretary for
22   Environmental Protection and as
     a board member of the Western
23   Climate Initiative, Inc.; KIP
     LIPPER, in his official capacity
24   as a board member of the Western
     Climate Initiative, Inc., and
25   RICHARD BLOOM, in his official
     capacity as a board member of
26   the Western Climate Initiative,
     Inc.,
27
                   Defendants.
28
                                          1
     Case 2:19-cv-02142-WBS-EFB Document 80 Filed 02/26/20 Page 2 of 2

1               The court notes that although the First Amended

2    Complaint in this action contains four causes of action the

3    parties in their cross-motions have moved for summary judgment

4    only on the Article I Treaty Clause and Compact Clause claims.

5    (Docket Nos. 12, 46, 50.)      The court does not wish to decide this

6    case piecemeal unless necessary.         Therefore, on or before Monday,

7    March 2, 2020 at noon (PST), each of the parties is hereby

8    ORDERED to provide a short supplemental brief explaining the

9    reasons why they have not also moved for summary judgment on the

10   Foreign Affairs Doctrine and Foreign Commerce Clause claims.

11              IT IS SO ORDERED.

12   Dated:   February 26, 2020

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                          2
